Title: Thomas Jefferson to Patrick Gibson, 11 June 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
June 11. 18.
          
          Your favor of May 30. came to hand yesterday and I now return the two notes signed, & with them a 3d of which my grandson is endorser, which I will pray you to date & put in at it’s proper time.
          In my letter of Apr. 21. I mentioned the sale of tobo to mr Robertson amounting to 887.34 out of which I should have to pay him about 500.D. and that the balance should be remitted you. when I came however to adjust this matter with mr Yancey, I learnt from him that he had borrowed on my account about 300.D. from mr Robertson for some plantation expences, which were to be repaid him. of this I had not been aware, & it so nearly stopped the whole sum in mr Robertson’s hands that I gave no order as to the small balance. this taking place in the moment of my departure from Bedford, I put off writing to you until I should get home, where an accumulation of letters recieved in my absence & calling for answers, put it quite out of my recollection until the reciept of your favor of May. 30. or it should have been sooner explained. there was still to be sold some remainder of the last year’s tobacco, which I directed mr Yancey to effect and remit to you. I have not yet heard of the sale, but shall go there in about a fortnight and see that it be made, & the proceeds remitted you. Accept the assurance of my great esteem and respect
          
            Th: Jefferson
          
        